Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Response to Amendment

The amendment filed on 12/22/2020 and the Request for Continuing Examination filed on 01/15/2021 have been entered. Claims 1-6, 8, 10-15 and 17-18 are now pending in the application. Claims 1 and 10 have been amended and claim 16 has been canceled by the Applicant.  Claims 1-6, 8, 10-15 and 17-18 are found allowable. 

Allowable Subject Matter

Claims 1-6, 8, 10-15 and 17-18 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
In regard to independent claim 1, directed towards a projection lens assembly , the closest cited prior art of Gong teaches (see Figs. 1-64) such a projection lens assembly (optical lens assembly 10 of system 20 with light generating unit, see Title, Abstract, e.g. paragraphs [77-78, 86-92,132, ], definitions e.g. paragraphs [104-131], see e.g. embodiments 1-6, in Figs./Tables 7,9, ..29, and summary tables Figs. 63-64, where only first several embodiments are cited for brevity) comprising, sequentially 
5a first lens having a positive refractive power or a negative refractive power (e.g. lens 3 positive, e.g. paragraphs [86-91, 143-147], Figs./Tables 7,9, ..29, 63-64); 
a second lens having a positive refractive power or a negative refractive power (e.g. lens 2  e.g. positive, e.g. paragraphs [86-91, 143-147], Figs./Tables 7,9, ..29, 63-64); and 
a third lens having a positive refractive power (e.g. positive lens 1, paragraphs [86-91, 143-147], Figs./Tables 7,9, ..29, 63-64), 10wherein an image-side surface of the third lens is a convex surface (e.g. positive lens 1 with convex surface on light output side at 0, e.g. paragraphs [86-91, 143-147], Figs./Tables 7,9, ..29, 63-64); 
wherein a distance TTL on the optical axis from an image-source plane of the projection lens assembly to the image-side surface of the third lens (i.e. as TTL distance from light output surface of lens 1 to light output side of light generating unit 15, paragraph [95,118, 138]) and a total 15effective focal length f of the projection lens assembly (i.e. f as EFL of 10, paragraph [95, 120, 138]) satisfy: 
TTL/f<1.4 (i.e. as TTL and EFL values in e.g. Figs./Tables 9,13,17,21,25, 29, (41, 45, 49, 57, 61), satisfy the recited range, e.g. values 1, 0.95, 1.11) and 
an effective focal length f3 of the third lens (f1 focal length of lens on light output side at aperture 0, see paragraph [125]) and the total effective focal length f of the projection lens assembly satisfy: 0<f3/f<18.0 (i.e. as f1 and EFL values in e.g. Figs./Tables 9,13,17,21,25, 29, (41, 45, 49, 57, 61), satisfy the recited range, e.g. values 0.71, 0.79, 0.74, 1.04), 
wherein the projection lens assembly has and only has three lenses having refractive power (i.e. as ,Lens \3, Lens 2 and Lens 1 are the only lenses with refractive power in the optical lens assembly, see paragraphs [86-91, 143-147], Figs./Tables 7,9, ..29), and 
wherein half of a maximal field-of-view HFOV of the projection lens assembly (i.e. as HFOV, paragraphs [121,147]) satisfies:
HFOV ≤ 9.3° (i.e. as given HFOV of 10 in Figs./Tables 17,25, 29, e.g. value 9.3 degrees, see also close values of 9.55, 9.55 degrees). 
Gong thus discloses the claimed invention except for HFOV ≤ 8.4° (however note that Gong does disclose close values of Figs./Tables 17,25, 29, e.g. value 9.3 degrees, see also close values of 9.55, 9.55 degrees, and even closer value of 8.55 degrees, which allow for reduction of astigmatism aberration and reduced distortion aberration or effectively elimination of aberration, see Gong, paragraphs [150,174, 198]). However, this limitation is seen as obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the field-of-view HFOV of the optical lens assembly to the above range in order to provide for reduction of astigmatism aberration and reduced distortion aberration, or effectively elimination of aberration (see Gong, paragraphs [150,174, 198]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
However, regarding claim 1, the prior art of Gong taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a projection lens assembly including the specific arrangement where a distance BF on the optical axis from the image-source plane of the projection lens assembly to an image-source-side surface of the first lens and the distance TTL on the optical axis from the image-source plane of the projection lens assembly to the image-side surface of the third lens satisfy: 0.16<BF/TTL<0.5, in combination with all other claimed limitations of claim 1. Moreover the other close cited prior art of Liu discloses most of the limitations of claim 1, but does not disclose the range for the maximum field of view. In addition it is noted that the cited prior art of Gong or Liu cannot be modified to meet all the limitations of claim 1 without rendering the lens assembly inoperable for its intended purpose.   

20 With respect to claims 2-6 and 8, these claims depend on claim 11 and are allowable at least for the reasons stated supra.

	
In regard to independent claim 10, directed towards a projection lens assembly, the closest cited prior art of Liu teaches (see Figs. 1-18) such a projection lens assembly (lens system as collimator lens system for projecting laser information, see Title, Abstract, e.g. paragraphs [02-04, 06-24, 54-59, 64-76, 81-90, 95] see embodiments 1-2, 4-5,  Tables 1.1-2.2, 4.1-5.2, 7, as depicted in Figs. 1, 4, 10, 13) comprising, sequentially along an optical axis from an image-source side to an image side (from light input side as object side surface paragraphs [54-59, 63-76, 81-90, 95] see embodiments 1-2, 4-5, Tables 1.1-2.2, 4.1-5.2, as depicted in Figs. 1, 4, 10, 13), 
5a first lens having a positive refractive power or a negative refractive power (L1 positive, paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2, as depicted in Figs. 1, 4, 10, 13); 
a second lens having a positive refractive power or a negative refractive power (L2 negative, paragraphs [54-59, 64376, 81-90, 95], Tables 1.1-2.2, 4.1-5.2, as depicted in Figs. 1, 4, 10, 13); and 
a third lens having a positive refractive power (L3 positive, paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2, as depicted in Figs. 1, 4, 10, 13), 10wherein an image-side surface of the third lens is a convex surface (L3 with convex surface on light output side at diaphragm S7, paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2, as depicted in Figs. 1, 4, 10, 13); 
wherein a distance TTL on the optical axis from an image-source plane of the projection lens assembly to the image-side surface of the third lens  (i.e. as TTL  distance from object side surface i.e. laser source to light output side at diaphragm, paragraphs [02-04, 54-59, 64-76, 81-90, 95]) and a total 15effective focal length f of the projection lens assembly  (i.e. f focal length of collimator optical lens, paragraphs [02-04, 54-59, 64-76, 81-90, 95]) satisfy: 
TTL/f<1.4 (i.e. as TTL and f values in Tables 1.1-2.2, 4.1-5.2, 7 satisfy the recited range, e.g. values 1.1) and 
an effective focal length f3 of the third lens (f3 focal length of L3 at diaphragm S7,  Tables 1.1-2.2, 4.1-5.2, 7) and effective focal length f1 of the first lens (f1 focal length of Tables 1.1-2.2, 4.1-5.2, 7)  satisfy:
 -1.0<f3/f133<30.0 (i.e. as f3 and f1 values in paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2 satisfy the recited range, e.g. values 1.48),
wherein the projection lens assembly has and only has three lenses having refractive power (as collimator lens system has only L1, L2 and L3 lenses,  paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2), and
a distance BF on the optical axis from the image-source plane of the projection lens assembly to an 25image-source-side surface of the first lens  (i.e. as distance from object side surface i.e. laser source to image source/object side L1, paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2, 7) and the distance TTL on the optical axis from the image-source plane of the projection lens assembly to the image-side surface of the third lens  i.e. as TTL  distance from object side surface i.e. laser source to light output side at diaphragm, paragraphs [02-04, 54-59, 64-76, 81-90, 95], Tables 1-2-2.2, 4.1-5.2,7, see above) satisfy: 0.16<BF/TTL<0.5.  (i.e. as TTL and back lens value from object/laser source to L1  values in paragraphs [54-59, 64-76, 81-90, 95], Tables 1.1-2.2, 4.1-5.2, 7 satisfy the recited range, e.g. values 0.163, 0.174). 
However, regarding claim 10, the prior art of Liu taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a projection lens assembly including the specific arrangement where a center thickness CTI of the first lens on the optical axis and a center thickness CT2 of the second lens on the optical axis satisfy the numerical expression 1.3<CTI/CT2<1.8, in combination with all other claimed limitations of claim 10. In addition the cited prior art of Gong also discloses most of the limitations of claim 10, but does not disclose the conditional expression for 0.16<BF/TTL<0.5. Lastly, it is noted that neither cited prior art can be modified to meet all the limitations of claim 10 without rendering the corresponding lens assemblies inoperable for their intended purposes.   
With respect to claims 11-15, and 17-18, these claims depend on claim 10 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/            Primary Examiner, Art Unit 2872